Citation Nr: 0910803	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a right knee disability, 
claimed as due to service connected residuals of a right calf 
shell fragment wound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1967 to August 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  A 
videoconference hearing was held before the undersigned in 
January 2006; a transcript of the hearing is associated with 
the Veteran's claims file.  The case was before the Board in 
July 2007, when it was remanded for additional development.  

Also remanded for additional development by the Board in July 
2007 was a claim of service connection for diabetes.  A 
November 2008 rating decision granted service connection for 
diabetes, and that matter is not before the Board.  


FINDINGS OF FACT

1.  An unappealed October 1988 rating decision denied service 
connection for a right knee disability, claimed as secondary 
to service connected residuals of a right calf injury, 
essentially because the evidence did not show that the right 
knee disability was related to the service connected right 
calf disability.  

2.  Evidence received since the October 1988 rating decision 
does not tend to show a nexus between the Veteran's right 
knee disability and his service-connected residuals of a 
right calf injury; does not relate to the unestablished fact 
necessary to substantiate the claim of secondary service 
connection for a right knee disability; and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for a right knee disability as 
secondary to service connected residuals of a right calf 
injury may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.1569a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice in a claim to reopen must include (with some 
degree of specificity) notice of the basis for the prior 
denial of the claim, notice of the evidence and information 
necessary to reopen the claim, and notice of the evidence and 
information necessary to establish the underlying claim of 
service connection.  

Pursuant to the Board's remand, an August 2007 letter 
provided the Veteran VCAA notice advising him that since his 
claim of secondary service connection was the subject of a 
previous final decision, new and material evidence was 
necessary to reopen the claim.  This letter explained what 
kind of evidence would be new and material, the basis of the 
previous denial, and what the evidence must show to 
substantiate a claim of secondary service connection for a 
right knee disability.  Although complete notice was not 
provided before the initial unfavorable decision in the 
matter, essentially complete notice was provided after the 
Board's remand, and the claim to reopen was thereafter 
readjudicated by the November 2008 supplemental statement of 
the case (SSOC).  Consequently, any earlier notice defect was 
cured, and the Veteran is not prejudiced by such defect.  

Given that the claim to reopen is being denied, whether or 
not the Veteran received timely notice regarding disability 
ratings and effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) is moot.  Such notice was 
provided in the November 2008 SSOC.  

Regarding VA's duty to assist, the appellant's service 
treatment records (STRs) and pertinent post-service treatment 
records have been secured.  The appellant has not identified 
any pertinent evidence that remains outstanding.  The RO 
obtained a VA medical opinion in May 2004.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

An October 1988 rating decision denied the Veteran's original 
claim of service connection for a right knee disability 
claimed as secondary to service connected residuals of a 
right calf shell fragment wound injury essentially because 
there was no evidence the two were related.  The Veteran did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105.  Generally, when a claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  Id.  However, a claim on which 
there is a final decision may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. § 5108.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in April 2004), and the 
revised definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 
Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

Evidence of record in October 1988 consisted of:  The 
Veteran's service treatment records (STRs) that contain no 
complaints or findings pertaining to the right knee; a June 
1969 separation examination report that notes the Veteran was 
having "trouble with leg and foot from wound"; a May 1979 
X-ray report noting there was no right knee abnormality; a 
May 1988 private medical report from Dr. J.I.C. stating that 
the Veteran was developing degenerative arthrosis in the 
right knee with evidence of possible loose bodies, and 
opining the Veteran had traumatic arthritis of the right 
knee; and a report of a July 1988 VA examination, when X-ray 
revealed minimal degenerative changes.  

Evidence received since the October 1988 rating decision 
consists of a May 2004 VA examination that found weakness of 
the right leg, maximum extension of 0 degrees and maximum 
flexion of 125 degrees; drawer sign and grind sign were both 
negative.  The examiner opined that it was "less likely than 
not that his knee condition [was] related to the shrapnel 
injury to the right calf region."  The Veteran also 
submitted reports of private treatment he received for 
diabetes mellitus that include a December 2005 notation of a 
complaint of pain in his legs.  An October 2008 report of 
contact notes the Veteran believes his right knee disability 
is secondary to his service-connected right calf shell 
fragment wound residuals, although he does not have any 
medical evidence or opinion confirming that such relationship 
exists.  

As the Veteran's claim of secondary service connection was 
previously denied because it was not shown that his right 
knee disability was related to his service connected right 
calf injury residuals, for additional evidence received to be 
new and material as to the material, it must relate to this 
unestablished fact, i.e., it must tend to show that the right 
knee disability is secondary to (caused or aggravated by) the 
right calf injury residuals.  

The evidence received since the October 1988 rating decision 
is new to the extent it was not previously of record; 
however, it is not material as it does not tend to show a 
nexus between the Veteran's right knee disability and his 
service connected right calf injury residuals.  While the 
additional evidence appears to show that the Veteran has a 
right knee disability, such was previously shown, as X-rays 
of the right knee that were of record prior to October 1988 
had shown degenerative changes in the knee.  None of the 
additional evidence received since the October 1988 rating 
decision tends to show that the Veteran's right knee 
disability is or might be related to (was caused or 
aggravated by) his service connected right calf shell 
fragment wound residuals.  Thus, none of the additional 
evidence received addresses the unestablished fact necessary 
to substantiate the claim of service connection for a right 
knee disability as secondary to his service connected 
residuals of shell fragment wound, right calf.  

The Veteran's own opinion that his right knee disability is 
related to his service connected residuals of a right calf 
shell fragment wound is not competent evidence.  Whether one 
disability caused or aggravates another is a medical 
question, and competent response requires appropriate 
training/expertise; it is not a matter capable of 
substantiation by lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that the 
additional evidence received since the October 1988 rating 
decision, does not raise a reasonable possibility of 
substantiating the claim, and is not material.  Hence, the 
claim of service connection for a right knee disability as 
secondary to service connected residuals of a right calf 
shell fragment wound may not be reopened.  




ORDER

The appeal to reopen a claim of service connection for a 
right knee disability as secondary to service connected 
residuals of a right calf shell fragment wound is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


